DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	This Office Action is in response to the initial filing of application #16/993327 on August 14, 2020.
3.	Claims 1-20 are currently pending and are considered below.

Information Disclosure Statement

4.	The information disclosure statement (IDS) submitted on 08/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101

5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claims 1 and 17 (a computer-implemented method and a computer program product respectively) recite generating customer profiles in a profile datastore; selecting a subset of the customer profiles for storing in a candidate profile datastore based on qualifier constraints in a qualifier model; scoring the subset of the customer profiles using a scoring algorithm; determining, for each of the subset of the customer profiles, a respective preferred communication channel; and transmitting, in an order according to a rank based on the scoring, electronic communications to a subset of the customer profiles using the respective preferred communication channels.  These recited limitations fall within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas as it relates to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing; or sales activities or behaviors; business relations). Accordingly, the claims recite an abstract idea.

Claim 10 (a system) recites generating customer profiles in a profile datastore; selecting a subset of the customer profiles for storing in a candidate profile datastore based on qualifier constraints in a qualifier model; scoring the subset of the customer profiles using a scoring algorithm; determining, for each of the subset of the customer profiles, a respective preferred communication channel; and transmitting, in an order according to a rank based on the scoring, electronic communications to a subset of the customer legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing; or sales activities or behaviors; business relations). Accordingly, the claims recite an abstract idea.

This judicial exception is not integrated into a practical application because the claims at best would use one or more processor performing the generating of customer profiles in a profile datastore, selecting a subset of the customer profiles for storing in a candidate profile datastore based on qualifier constraints in a qualifier model, then scoring the subset of the customer profiles using a scoring algorithm and determining, for each of the subset of the customer profiles, a respective preferred communication channel, and finally transmitting, in an order according to a rank based on the scoring, electronic communications to a subset of the customer profiles using the respective preferred communication channels, as such the use of a computer processor and networks are recited at a high level of generality (i.e., as a generic processor performing a generic computer function of processing data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component-MPEP 2106.05(f). The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits in practicing the abstract idea. The claims are directed to an abstract idea.

The claims do not include additional elements that are efficient to amount to significantly more than the judicial exception because as discussed above, the additional elements of metering a usage of the software and generating an invoice based on the metering amounts to no more than mere instructions to apply the exception using a generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. For these reasons, there is no inventive concepts in the claims and thus the claims are not patent eligible.

As for dependent claims 2-9, 11-16 and 18-20, these claims recite limitations that further define the same abstract idea noted in claims 1, 10 and 17. Therefore, they are considered patent ineligible for the reason given above.

Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

7.	Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a software per se. A computer program product can be eligible for patent protection if it is tangibly embodied on a non-transitory computer readable medium and, when executed by a computer, performs the steps of the invention. Claims 18-20 are also rejected as they depend on independent claim 17.
Conclusion

8.	The claims are not rejected under 35 U.S.C. 102 or 103.  The closest prior art found by the Examiner includes Rose et al. (U.S. Patent No. 8,688,557) and Digital Alchemy PTY LTD (AU 2015345985).  Rose et al. talks about “receiving data associated with a customer of a financial institution, the data associated with at least one of (i) financial transaction data of the customer, or (ii) financial account data of the customer; identifying one of a plurality of segments for the customer, wherein the identified segment is based at least in part on a first portion of the input data; calculating a current value of the customer, the current value based at least in part upon one or more current holdings of existing products or services by the customer with the financial institution; calculating a future value of the customer, the future value based upon a probability of purchase for at least one product or service and a measure of profitability for the at least one product or service, the measure of profitability identified based at least in part from the identified segment for the customer; and determining, based at least in part on a combination of the current value and the future value, that the customer is eligible for at least one recommended next action, wherein each recommended next action includes a new product or service for the customer or a modification to an existing product or service of the customer.”  Digital Alchemy talks about delivering electronically generated offers to particular customers, and more particularly, for obtaining and receiving data of particular types or forms and from specified sources, and processing the data to provide as output generated from a decisioned library. The systems and methods include retrieving a product score that 

9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
a)	Davies et al. (U.S. Patent No. 11,086,856) talks about providing interaction data in response to a query from a content provider are provided. One method includes receiving a query from the content provide including a plurality of parameters relating to interactions with a content item of the content provider. The method includes retrieving a set of log file records using the included plurality of parameters and generating a current set of records identifying interaction data with the content item. The method includes comparing the current set of records to a previous set of records generated by the one or more processors for a previous query from the content provider and determining a similarity between the current set of records and the previous set of 
b)	Goel (U.S. Patent No. 8,165,920) talks about matching customer preferences with vendor products and services, and then dynamically managing the on-demand and optimally customized delivery of such business services or products. More particularly, it relates to methods and systems for customizing and optimizing a company's products and services to individual customers in a way that concurrently enhances customer value and overall business performance (see at least Field of Invention).
c)	Martinez et al. (U.S. Pub. No. 2009/0177644) talks about ranking user interest in physical entities based on the attention given to those entities as determined by an analysis of communications from devices over multiple communication channels. The attention ranking systems allow any "Who, What, When, Where" entity to be defined and ranked based, at least in part, on information obtained from communications between users and user proxy devices. An entity rank is generated for entity known to the system in which the entity rank is derived from the information in communications that are indicative of user actions related to the entity. The entity ranks are then used to modify the display of information or data associated with the entities. The system may also generate a personal rank for each entity based on the relation of the entity to a specified user (see at least the Abstract).

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARILYN G MACASIANO whose telephone number is (571)270-5205. The examiner can normally be reached Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MARILYN G MACASIANO/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        02/26/2022